Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 1 of 28                       PageID #: 226




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA

 MICHAEL VAN DEELEN,                               )
                                                   )
                            Plaintiff,             )
                                                   )
 v.                                                )      Case No. 1:20-cv-00239-TFM-B
                                                   )
 BLOOMBERG L.P. and DANIEL GILL,                   )
                                                   )
                            Defendants.            )


            DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

        Defendants Bloomberg L.P. (“Bloomberg”) and Daniel Gill respectfully move this Court

 to dismiss this action under Fed. R. Civ. P. 12(b)(6).

                                          INTRODUCTION

        This libel suit is utterly without merit as a matter of law. The articles in suit are garden-

 variety news reporting of publicly filed motion papers and a federal bankruptcy court decision,

 and as such are privileged fair reports on judicial proceedings under the applicable laws of Virginia

 (where the articles were published), of Texas (where the underlying conduct occurred and where

 plaintiff resides), and Alabama (where plaintiff chose to file suit).1 Accordingly, Plaintiff’s

 Amended Complaint must be dismissed.

        First, the articles make immediately clear—starting from their headlines—that they are

 reporting on judicial proceedings. The articles expressly reference and state that they are based on


        1
          Alabama has no nexus to this claim and accordingly its law does not apply. See infra 13-
 16. Given the absence of any connection between this suit and Alabama, Defendants separately
 move that this action should be dismissed or transferred under Fed. R. Civ. P. 12(b)(3) and 28
 U.S.C. § 1406(a) because venue is improper in this District, or should be dismissed under the
 doctrine of forum non conveniens. Defendants alternatively move that, if this case is transferred
 under 28 U.S.C. § 1404(a), it should go to the district with the most significant connections: the
 Eastern District of Virginia.


                                                  1
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 2 of 28                         PageID #: 227




 judicial records.     And all of the statements Plaintiff challenges are either direct quotes or

 paraphrases of those judicial records.

         Second, as Plaintiff himself acknowledges, the articles accurately summarize the judicial

 records on which they report. See Am. Compl. ¶ 18. Recognizing the need to provide broad

 protection for news reports on judicial proceedings, the law is well settled that a report on a judicial

 proceeding need only be “substantially accurate” to fall within the privilege. The articles here

 amply meet this standard.

         Third, because legal proceedings by their nature abound with conflicting charges and

 countercharges, the fair report privilege applies to reporting on allegations contained in public

 court filings even if those allegations turn out to be false. Thus, although Plaintiff implausibly

 asserts that Defendants should have independently investigated all matters alleged in the court

 papers, and then accepted Mr. Van Deelen’s contrary version of the facts as the truth, Bloomberg

 had no obligation to do so. In any case, Defendants included in the articles Plaintiff’s version of

 events as set forth in his opposition to the sanctions request, undermining his claims that his views

 were not reflected.

         In sum, the articles are quintessential fair reports of judicial proceedings—no different

 from what news organizations around the country publish every single day—and, as such, are

 absolutely privileged.

         Fourth, neither Virginia nor Texas recognizes false light claims and, in any event, the same

 reasons that require dismissal of Plaintiff’s libel claims likewise compel dismissal of his tagalong

 claim for false light.




                                                    2
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 3 of 28                    PageID #: 228




        Fifth, Plaintiff’s new negligence claim falls short of establishing any legal duty breached

 by Defendants, and should be dismissed because it is duplicative of Mr. Van Deelen’s deficient

 defamation claims.

        Lastly, Mr. Van Deelen’s defamation claims (and his false light and negligence claims as

 well) fail for a separate and independent reason: Section 8.01–223.2 of the Virginia Code provides

 immunity to Defendants’ exercise of their right to speak on matters of public concern.

                                        BACKGROUND

 A. The Parties

        The Plaintiff, Michael Van Deelen, is a resident of Texas. Am. Compl. ¶ 3. Mr. Van

 Deelen improperly sues Bloomberg L.P. as the alleged publisher of Bloomberg Law. Id. ¶ 1.

 Bloomberg Industry Group (formerly known as Bloomberg BNA, The Bureau of National Affairs,

 Inc., and BNA) is an affiliate of Bloomberg L.P. and is the actual publisher of Bloomberg Law,

 which published the two articles in suit. See id. ¶¶ 1, 18; Gill Decl. ¶¶ 1, 5. Thus Bloomberg

 Industry Group, not Bloomberg L.P., would be the proper defendant.2 Bloomberg Industry Group

 is incorporated in Delaware and is headquartered in Arlington, Virginia. Gill Decl. ¶ 1. Defendant

 Daniel Gill, who resides in Maryland, is a reporter employed by Bloomberg Industry Group. Am.

 Compl. ¶ 2; Gill Decl. ¶¶ 1, 4.




        2
           As a result, Bloomberg, L.P. reserves the right to seek dismissal as an improper party.
 See McIver v. ExxonMobil Corp., 2009 WL 256282 at *1 (S.D. Ala. Jan. 7, 2009) (dismissing
 action against ExxonMobil as an improper party because it did not provide or administer the
 insurance plan under which the Plaintiff sued), R. & R. adopted by McIver v. ExxonMobil Medicare
 Suppl. Plan, 2009 WL 256279 (S.D. Ala. Feb. 2, 2009); Swanson v. Allstate Ins. Co., 2010 WL
 11565275, at *3-4 (N.D. Ala. June 1, 2010) (granting motion to dismiss because named party did
 not issue the insurance policy that gave rise to plaintiff’s insurance claim).


                                                 3
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 4 of 28                         PageID #: 229




 B. The Bankruptcy Court Sanctions Proceeding

        This lawsuit concerns Bloomberg’s publication of two articles reporting on McDermott

 International’s (“McDermott”) bankruptcy proceeding in the Southern District of Texas, in which

 Mr. Van Deelen appeared as a party in interest. Am. Compl. ¶ 14. Plaintiff claims that a March

 18, 2020 Bloomberg Law article entitled “Shareholder of Bankrupt McDermott Accused of

 Threats, Vulgarity,” and a March 25, 2020 Bloomberg Law article entitled “McDermott

 Shareholder Avoids Sanctions for Alleged Threats,” were defamatory. Copies of the two articles

 (hereinafter, the “Articles”) are attached hereto as Exhibits A and B, respectively.3

        On March 17, 2020, McDermott submitted in the bankruptcy court an application styled:

 “Emergency Motion for Michael Van Deelen to Appear and Show Cause Why He Should Not Be

 Held in Contempt of Court and Prohibited From Further Contact With the Debtors, Their Officers,

 or Their Counsel.” Am. Compl. ¶ 17. A copy of McDermott’s emergency motion is attached

 hereto as Exhibit C. McDermott’s emergency motion alleged Mr. Van Deelen had been “engaging

 in harassing and abusive behavior” towards a former McDermott officer and towards McDermott’s

 counsel, describing Mr. Van Deelen’s alleged conduct as “vulgar,” “disgusting,” and

 “threatening.” Ex. C ¶ 1. In particular, the motion claimed:


        3
           A court reviewing a motion to dismiss may properly consider documents “attached or
 incorporated into the complaint,” as well as documents attached to the defense motion, “so long
 as they are integral to the complaint and authentic.” Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d
 176, 180 (4th Cir. 2009); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
 (2007) (“[C]ourts must consider the complaint in its entirety, as well as other sources courts
 ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents
 incorporated into the complaint by reference, and matters of which a court may take judicial
 notice.”); Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (in defamation case, considering
 documents not attached to complaint but incorporated by reference). Here, since the Amended
 Complaint repeatedly refers to the judicial proceedings in the Southern District of Texas (see, e.g.,
 Am. Compl. ¶¶ 14-17), those court filings and orders should be considered by this Court at the
 Rule 12(b) pleading stage. See Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986); see also Fed. R.
 Evid. 201(b)(2).


                                                  4
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 5 of 28                        PageID #: 230




                On March 12, 2020, the Court conducted a hearing on confirmation
                of the Debtors’ plan of reorganization…. During and after that
                hearing, Mr. Van Deelen made certain threatening and vulgar
                remarks to Joshua Sussberg…, counsel for the Debtors. The
                undersigned apologizes to the Court in advance for the nature of the
                language which follows. During the hearing, Mr. Van Deelen can
                be heard on the audio recording calling the Court a “son of a bitch.”
                (AUDIO CLIP, March 12, 2020, Hearing, 3:19:29-3:21:20). After
                conclusion of the March 12th Hearing, Mr. Van Deelen waited for
                Mr. Sussberg outside of the restroom and called him a “pasty white
                fuck” and said “I’ll have my way with your wife.”

 Id. ¶ 7 (footnote omitted). The emergency motion attached the affidavit of Joshua A. Sussberg,

 McDermott’s counsel at Kirkland & Ellis, LLP, describing his encounter with Mr. Van Deelen.

 See Ex. C.

        McDermott’s emergency motion further alleged that Mr. Van Deelen engaged in

 “harassing” conduct at the residence of a former company officer:

                Mr. Van Deelen also appeared unannounced at the home of Stuart
                Spence…, former Chief Financial Officer of McDermott
                International, Inc. Mr. Spence was on a conference call at the time
                and Mr. Spence’s wife answered the door and was rattled by her
                interaction with Mr. Van Deelen.

 Id. ¶ 8. The emergency motion attached the affidavit of Stuart Spence, attesting to Mr. Van

 Deelen’s conduct at his residence and that, after speaking with Mr. Van Deelen, who appeared

 “unannounced” at their home, his wife appeared “visibly shaken.” See Ex. C (Spence Aff. ¶¶ 4-

 5). In addition, the emergency motion recounted Mr. Van Deelen’s “history of sanctionable

 behavior,” citing a decision by the Western District of Missouri upholding a “prior sanctions order

 against Mr. Van Deelen finding that ‘Van Deelen failed to comply with general rules governing

 proper courtroom decorum and respect for the Court and the judicial proceedings which he had

 initiated.’” See Ex. C ¶ 10 (quoting Van Deelen v. City of Kansas City, 2006 WL 2077640, at *1

 (W.D. Mo. 2006)).




                                                 5
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 6 of 28                        PageID #: 231




        McDermott’s emergency motion argued that Mr. Van Deelen’s “conduct threatens

 violence against parties in the case and their families and is sanctionable under the Court’s inherent

 power under section 105 of the Bankruptcy Code and pursuant to the Supreme Court’s holding in

 Chambers [v. NASCO, Inc., 501 U.S. 32 (1991)].” See Ex. C ¶ 15. McDermott requested that the

 court “prohibit Mr. Van Deelen from contacting the Debtors, their current officers, directors, or

 employees, their counsel or other professionals, or any of their families in person or via telephone

 or electronic forms of communication and ask[ed] that [the] Court limit Mr. Van Deelen’s contact

 to any such party to filings on the docket in these Cases.” Id. ¶ 17.

        On March 18, 2020, Mr. Van Deelen submitted a response to the emergency motion and a

 sworn affidavit in support. See Am. Compl. ¶ 21. A copy of Mr. Van Deelen’s response in

 opposition to the emergency motion is attached hereto as Exhibit D. In his response, Mr. Van

 Deelen denied that he called the court a “son of a bitch,” and “respectfully ask[ed the] Court to

 listen to that section of the audio” from the hearing at issue, asserting: “If Van Deelen would have

 called the Court a ‘son of a bitch’, the Court would certainly have heard him do so.” Ex. D ¶ 1.

 As for the other allegations in the emergency motion, Mr. Van Deelen argued that those “alleged

 improprieties” took place “when Court was not in session, outside the courtroom and in violation

 of no Court order,” and, therefore, “[t]he Court had no jurisdiction over Van Deelen under such

 circumstances.” Id. ¶ 2.

        As for the specific claims regarding Mr. Van Deelen’s out-of-court conduct, Mr. Van

 Deelen averred that he went to Mr. Spence’s residence in an effort to resolve a service of process

 issue related to a subpoena he had issued to Mr. Spence “to testify during the 3/12/20 Plan

 Confirmation Hearing.” Id. ¶¶ 7-10. According to Mr. Van Deelen:

                To avoid having possibly served the wrong person, Van Deelen
                went to the Proof of Service address and rang the bell. A middle-



                                                   6
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 7 of 28                      PageID #: 232




               aged lady answered the bell. Van Deelen politely asked if Mr. Stuart
               Spence was home. The lady said ‘no’. Van Deelen then
               apologetically and very politely told the lady that he had had a
               summons issued to Mr. Spence at that address and that Van Deelen
               was afraid the wrong person may have been served. Van Deelen
               then politely asked the lady if Mr. Stuart Spence lived there. She
               said ‘yes’. Van Deelen then politely asked the lady if Mr. Spence
               had worked at McDermott. She replied ‘yes’. At that point, Van
               Deelen apologized for having bothered the lady and left.

 Id. As for allegations regarding his conduct toward McDermott counsel Mr. Sussberg, Van Deelen

 denied the accusations set forth in the emergency motion. Id. ¶ 18. Mr. Van Deelen alleged that

 during a March 12, 2020 court hearing, Mr. Sussberg had “said to Van Deelen and all who could

 hear: ‘You are disgusting!’ and other insults.” Id. ¶ 15. Mr. Van Deelen denied that he had

 accosted Mr. Sussberg outside the courtroom, claiming instead:

               After the hearing, Van Deelen did not follow Mr. Sussberg
               anywhere, including the restroom. Like many at the end of the long
               hearing, Van Deelen needed to use the restroom. As Van Deelen
               was entering the restroom, Mr. Sussberg was leaving the restroom.
               Due to the unprofessional behavior exhibited by Mr. Sussberg
               towards Van Deelen during the hearing …, Van Deelen wanted to
               determine Mr. Sussberg’s name so he could make a formal
               complaint against him. Mr. Van Deelen said to Mr. Sussberg: “May
               I have your name, sir?” Mr. Sussberg angrily refused to give Van
               Deelen his name. Instead, Mr. Sussberg again told Van Deelen:
               “You are disgusting!” He also told Van Deelen other things
               including: “You are a fool!” Mr. Sussberg is a young, stocky man.
               Van Deelen is a 70 year-old senior citizen. Mr. Sussberg’s words,
               tenor and posture caused Van Deelen to be afraid for his safety. Van
               Deelen began to have heart palpitations and he remained near the
               restroom while Sussberg left and went down the hallway towards
               the elevators. All of a sudden, Sussberg came rushing back down
               the hallway and towards the restroom area where Van Deeelen was
               and angrily charged Van Deelen. Mr. Sussberg then began calling
               Van Deelen names again. Mr. Sussberg stood only inches away
               from Van Deelen, shouting at Van Deelen. Van Deelen was terrified
               by Mr. Sussberg’s actions. Mr. Sussberg eventually left and again
               went down the hallway towards the elevators.




                                                7
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 8 of 28                       PageID #: 233




 Id. ¶ 16. Finally, as for McDermott’s claims that Mr. Van Deelen had been sanctioned by the

 Western District of Missouri, he responded that the proceeding was “a non-bankruptcy case,” and

 that “a significant amount of the sanctions were overturned on appeal.” Id. ¶ 24.

        Thereafter, on March 23, 2020, the presiding Chief Judge David R. Jones issued an order

 on McDermott’s emergency motion. A copy of Judge Jones’s order is attached hereto as Exhibit

 E. (McDermott’s motion to show cause, Mr. Van Deelen’s response in opposition, and Judge

 Jones’s order on the motion are hereinafter referred to as the “Sanctions Proceeding.”) On the

 allegation that Mr. Van Deelen had called Judge Jones a “son of a bitch,” the court stated that “the

 Court’s staff did hear Mr. Van Deelen’s statement and immediately reported it to chambers,” and

 that “although Mr. Van Deelen was facing away from the microphones located on counsel table,

 Mr. Van Deelen’s statement is audible on the original audio with headphones.” Id. The court

 concluded that Mr. Van Deelen’s sworn affidavit to the contrary was “a false statement.” Id. As

 for McDermott’s further allegations of out-of-court misconduct, the court found that “[g]iven that

 Mr. Van Deelen has demonstrated the propensity to make false statements under oath, the Court

 has grave concerns about Mr. Van Deelen’s affidavit and gives it little weight under the

 circumstances.” Id. The court further noted “Mr. Deelen’s prior conduct before the Court and

 reference to ‘shooting’ during the confirmation hearing,” and stated that such conduct raised

 “concerns about Mr. Van Deelen’s mental stability.” Id. Based on these findings, the court

 concluded “that Mr. Van Deelen poses a legitimate risk to the safety of courthouse staff and

 litigants that oppose his position.” Id.

        Acknowledging that Mr. Van Deelen was “correct” in asserting that the court could not

 sanction him for “conduct outside the courtroom,” the court concluded that it would exercise its

 “authority and the duty to protect those parties that appear before it.” The court denied the request




                                                  8
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 9 of 28                      PageID #: 234




 for sanctions, but otherwise ordered that Mr. Van Deelen was “prohibited from contacting the

 Court and its staff by any means”; “prohibited from contacting Joshua Sussberg or any member of

 his family in any manner”; that “[a] copy of this Order shall be delivered to the United States

 Marshal for further investigation of Mr. Van Deelen’s conduct”; that “Mr. Van Deelen may not

 enter the federal courthouse except with the escort of a court security officer”; and that “[a] copy

 of this Order shall be delivered to the United States Attorney for investigation of Mr. Van Deelen’s

 conduct in this case.” Id.

 C. The Articles

        Van Deelen sues on two Articles. The first article, published March 18, 2020, bears the

 headline “Shareholder of Bankrupt McDermott Accused of Threats, Vulgarity,” and the sub-heads

 “Company says shareholder has history of abusive behavior”; “Shareholder denies all

 accusations.” Ex. A; Am. Compl. ¶ 20. The article goes on to report that “[a] shareholder,” later

 identified as Mr. Van Deelen, “allegedly called a judge ‘son of a bitch’ during a recent hearing,”

 that he was alleged to have “made vulgar remarks inside and out of the courtroom and appeared at

 the home of a former company director, rattling his wife, according to an emergency motion

 McDermott filed Tuesday in the U.S. Bankruptcy Court for the Southern District of Texas.” Id.

 The March 18 article explains that McDermott’s motion sought an order from the court for Van

 Deelen to “show cause why he shouldn’t be sanctioned” for the alleged conduct. Id. The article

 reports that McDermott alleged in its motion both that “Van Deelen can be heard calling Chief

 Judge David R. Jones a ‘son of a bitch’ on an audio transcript,” and that Van Deelen “confronted

 the company’s bankruptcy attorney near the courthouse restroom.” Id. The article further notes

 that the McDermott motion cited “a 2006 case in the Western District of Missouri,” where Van

 Deelen was found to have “interrupted and argued with the judge, ‘made flippant and disrespectful

 remarks,’ and even fabricated evidence to support his claims.” Id.


                                                  9
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 10 of 28                     PageID #: 235




        The March 18 article then provides Van Deelen’s response in opposition to the motion,

 noting at the outset that, while Van Deelen “declined Bloomberg Law’s request for comment,” he

 denied the allegations in a court filing wherein Van Deelen asserted that he “didn’t refer to the

 judge in any vulgar or disrespectful manner,” and otherwise “acknowledged speaking with the

 company officer’s wife outside their home, but he was at all times polite,” pointing out that the

 officer’s wife “didn’t submit an affidavit or other evidence in support of McDermott’s claims.”

 Id. The article goes on to report Mr. Van Deelen’s arguments that the “court lacks jurisdiction

 over his out-of-court conduct” and that “he wasn’t violating any law or court order,” and was

 actually “‘terribly frightened’ by McDermott’s lawyer during a hallway exchange.” Id.

        The second article in suit, published March 25, 2019, bears the headline “McDermott

 Shareholder Avoids Sanctions for Alleged Threats,” and the sub-heads “Debtor alleged

 shareholder made threats, used abusive language”; “Court denies sanctions, but prohibits

 shareholder from contacting court, attorney.” See Ex. B. The article then leads with reporting that

 “[t]he bankruptcy judge” presiding over the McDermott bankruptcy proceeding “denied the

 company’s emergency motion to sanction a disgruntled shareholder, while at the same time barring

 him from contacting court staff or the debtor’s counsel.” Id. The March 25 article goes on to

 summarize the allegations in McDermott’s March 17 emergency motion that “Van Deelen engaged

 in ‘harassing and abusive behavior’ toward a former officer and bankruptcy counsel,” and that

 McDermott claimed Mr. Van Deelen “called Jones a ‘son of a bitch’ during open court and that he

 improperly appeared at the home of one of the company’s former shareholders.” Id. The article

 then states that Mr. Van Deelen “denied the accusations in a March 18 filing.” Id.

        The March 25 article, reporting on the court’s decision, summarizes Judge Jones’s March

 23, 2020, order, which “agreed with Van Deelen that he can’t sanction him for out-of-court




                                                 10
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 11 of 28                       PageID #: 236




 conduct, and that the shareholder hadn’t violated a prior court order.” Id. The article goes on to

 detail Judge Jones’s findings, including that “his staff heard Van Deelen call him a ‘son of a bitch,’

 and that the statement is audible on the court’s audio recording of the prior hearing, despite Van

 Deelen’s affidavit denying it.” Id. In addition, the March 25 article reports that Judge Jones “also

 noted that Van Deelen referred to ‘shooting’ at the confirmation hearing for McDermott’s

 reorganization plan.” Id. The article concludes by detailing Judge Jones’s ruling prohibiting Mr.

 Van Deelen “from contacting the court or its staff—except by filing documents—and from

 contacting McDermott’s counsel Joshua Sussberg of Kirkland & Ellis LLP or any member of his

 family.” Id. Finally, the article states that Judge Jones’s order “prohibited” Mr. Van Deelen “from

 entering the courthouse unless escorted by court security, and that a copy of his order by delivered

 to the U.S. marshal and the U.S. attorney for investigation into Van Deelen’s conduct.” Id.

        Mr. Van Deelen filed his lawsuit against Bloomberg and Gill on April 24, 2020. After

 Defendants moved to dismiss or transfer, see ECF Nos. 8-9, Plaintiff filed an Amended Complaint.

 ECF No. 13. The Amended Complaint reasserts claims for defamation and false light, adds a

 negligence claim, and seeks more than $200,000.00 in damages and injunctive relief. Am. Compl.

 ¶¶ 32, 37, 41, 46. Mr. Van Deelen alleges principally that Defendants defamed him by publishing

 the allegations and findings made against him in the Sanctions Proceeding, rather than

 independently “investigat[ing] the alleged facts” and accepting Mr. Van Deelen’s denials as true.

 See id. ¶¶ 21, 30, 35, 40, 43.

                                       LEGAL STANDARD

        Under Rule 12(b)(6), a plaintiff must set forth “a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). While the Court must accept well-

 pleaded factual allegations as true, it need not accept “[l]egal conclusions without adequate factual

 support.” Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011). These “[f]actual allegations


                                                  11
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 12 of 28                      PageID #: 237




 must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

 Further, in deciding such a motion, the Court may consider documents on which the complaint

 relies and documents subject to judicial notice—here, the Articles and court documents from the

 Sanctions Proceeding. See supra note 3. Deciding whether a complaint states a plausible claim is

 “a context-specific task that requires the reviewing court to draw on its judicial experience and

 common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Where, as here, a plaintiff has “not

 nudged [his] claims across the line from conceivable to plausible,” the complaint “must be

 dismissed.” Twombly, 550 U.S. at 570.

         Courts have recognized the particular value in quickly resolving via a motion to dismiss

 claims implicating speech: “To preserve First Amendment freedoms and give reporters,

 commentators, bloggers, and tweeters (among others) the breathing room they need to pursue the

 truth, the Supreme Court has directed courts to expeditiously weed out unmeritorious defamation

 suits.” Kahl v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109 (D.C. Cir. 2017) (Kavanaugh, J.).

 Thus, courts recognize the “powerful interest in ensuring that free speech is not unduly burdened

 by the necessity of defending against expensive yet groundless litigation.” Michel v. NYP

 Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016). Indeed, defamation actions are particularly

 susceptible to early dismissal because the “central event—the communication about which

 suit has been brought—is literally before the judge at the pleading stage.” 2 Robert D. Sack, SACK

 ON   DEFAMATION § 16.2.1, at 16-3 (5th ed. 2017). Where, as here, the challenged statements

 constitute privileged fair reports of judicial proceedings, courts routinely dismiss such actions at




                                                 12
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 13 of 28                         PageID #: 238




 the pleading stage based on a comparison of the articles and the judicial records.4 See infra note

 8.

                                             ARGUMENT

        A.      If a Choice Were Necessary, Virginia Law Should Be Applied

        Virginia law should be applied to assess the merits of Defendants’ motion to dismiss the

 Amended Complaint. In a diversity action (as this action is), this Court must apply the choice-of-

 law principles of Alabama. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); Grupo

 Televisa, S.A. v. Telemundo Commc’ns Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007). For tort

 claims, Alabama adheres to the Second Restatement of Conflict of Laws rule to determine the

 applicable substantive law. See Lifestar Response of Ala., Inc. v. Admiral Ins. Co., 17 So. 3d 200,

 213 (Ala. 2009). The Restatement (Second) of Conflict of Law § 146 (1971) holds that “the local

 law of the state where the injury occurred determines the rights and liabilities of the parties, unless,

 with respect to the particular issue, some other state has a more significant relationship.” Alabama

 courts have found in defamation actions that the location of the harm is the place where the

 defamatory statements were published to third parties. Williams v. A.L. Williams & Assocs., 555

 So. 2d 121, 124 (Ala. 1989) (“The parties and the trial court agreed that Georgia substantive law

 governs the libel claim because the place of the wrong is where the defamatory statement is

 communicated, and that the law of that place generally controls the claim.”) (citing Restatement

 (Second) of Conflict of Laws § 149 (1971)). In this case, the Articles were published from

 Bloomberg Industry Group’s headquarters in Virginia, see Am. Compl. ¶ 2; Gill Decl. ¶ 5, and

 thus the law to be applied here is Virginia law.


        4
          Plaintiff’s request for injunctive relief is particularly unfounded and unconstitutional. See
 Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976) (“[P]rior restraints on speech and
 publication are the most serious and the least tolerable infringement on First Amendment rights.”).


                                                    13
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 14 of 28                       PageID #: 239




         But even if the Court were to find that the applicable law should be that of plaintiff’s state

 of residence (Texas) because that is where the plaintiff’s reputation suffers the most, the Second

 Restatement’s “significant relationship” approach nonetheless allows for dépeçage, such that a

 court can apply different state laws to different issues in a single case. See Restatement (Second)

 of Conflict of Law § 146; id. § 145 cmt. d (“[C]ourts have long recognized that they are not bound

 to decide all issues under the local law of a single state.”).

         The only conflict of law question potentially raised by this motion is which state law should

 apply to Defendants’ affirmative defenses, and here that state is clearly Virginia.5 While the issue

 has not arisen in Alabama, on point decisions from courts in other jurisdictions that follow the

 same Restatement test make it clear that Virginia law should apply to Defendants’ fair report

 privilege defense. In Wilkow v. Forbes, Inc., 2000 WL 631344 (N.D. Ill. May 15, 2000), aff’d,

 241 F.3d 552 (7th Cir. 2001), for example, an Illinois plaintiff sued a New York-based publisher

 for defamation over a nationally published magazine article. The court held that Illinois law

 applied to “the defamation at issue,” but that the law of the defendant’s domicile—New York—

 applied to the fair report privilege defense. It noted that “[t]he issue of whether a statement is

 defamatory or invades the right to privacy is distinct [for choice of law analysis] from the issue of



         5
          In any case, even if Texas law were to apply, the outcome would be no different because
 the fair report privilege under Virginia and Texas law are substantially similar. Compare
 Alexandria Gazette Corp. v. West, 93 S.E.2d 274, 279 (Va. 1956) (Virginia law affords a fair report
 privilege, in which “[t]he publication of public records to which everyone has a right of access is
 privileged, if the publication is a fair and substantially correct statement of the transcript of the
 record.”) and Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1098 (4th Cir. 1993) (applying
 Virginia law and explaining “the ‘fair report’ privilege is not absolute, and can be lost where, with
 actual malice, the press plainly adopts the defamatory statement as its own”), with Tex. Civ. Prac.
 & Rem. Code Ann. § 73.002 (fair report privilege bars liability for defamation when the
 publication is a “fair, true, and impartial account” of judicial, executive, and other official
 proceedings, and the privilege does not apply “if it is proved that the matter was republished with
 actual malice”).


                                                   14
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 15 of 28                         PageID #: 240




 whether that statement is privileged.” Id. at *5. The court explained that “[t]he fair reporting

 privilege is meant to protect speakers, not provide a remedy to plaintiffs,” and the fact that the

 publishing decisions were made in New York gave that state “a more substantial relationship with

 the conduct at issue here.” Id. at *7. See also Global Relief Found. v. N.Y. Times Co., 2002 WL

 31045394, at *11 (N.D. Ill. Sept. 11, 2002) (Illinois law applied to the underlying defamation claim

 while “the law of California will apply to defenses to defamation”).

        Similarly, in Gubarev v. BuzzFeed, Inc., 2018 U.S. Dist. LEXIS 97246 (S.D. Fla. June 5,

 2018), the Florida federal court applied New York law to the defendants’ affirmative defenses—

 including their fair report privilege defense—because “the affirmative defenses asserted by

 Defendants,” who wrote, published, and edited the publication in suit in New York, “exist to

 protect speakers, not to provide Plaintiffs a remedy.” Id. at *14. Because “the decision to publish

 . . . was made in New York, . . . New York has a strong interest in determining the applicability of

 the affirmative defenses.” Id. So too here with respect to the application of the laws of Virginia.

        Bloomberg Law, which published the Articles, is based in Virginia, not Alabama or Texas.

 See Am. Compl. ¶ 1; Gill Decl. ¶ 1. Since Virginia has “a more significant relationship” to the

 issues presented by Defendants’ affirmative defenses than does Alabama (where no party even

 resides), Virginia law should apply.6 See Michel v. NYP Holdings, Inc., 2015 WL 1285309, at *3




        6
          If the court were to apply the law of the state where Plaintiff resides, Texas, the fair report
 privilege would still protect the Articles since the elements are materially similar. See supra note
 5. Alabama’s fair report privilege differs from Virginia and Texas because it may be lost if “the
 defendant has refused or neglected to publish in the same manner in which the publication
 complained of appeared, a reasonable explanation or contradiction thereof by the plaintiff.” See
 Ala. Code § 13A-11-161 (1975). Here, however, where there is absolutely no relationship,
 significant or otherwise, between this case and the chosen forum, Alabama law does not apply.
 However, the difference found in Alabama’s fair report privilege explains why Mr. Van Deelen
 seemingly selected this venue out of nowhere. In any event, even if Alabama law did apply,
 Defendants’ Articles would still qualify as privileged fair reports since Mr. Van Deelen’s position


                                                   15
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 16 of 28                       PageID #: 241




 (S.D. Fla. Mar. 4, 2015) (applying New York law to claim by Florida plaintiff where New York-

 based defendant “researched and wrote” the allegedly defamatory statements in New York), aff’d

 in relevant part, 816 F.3d 686 (11th Cir. 2016).

        B.      Plaintiff’s Defamation Claim Is Barred By The Fair Report Privilege

        Virginia has long recognized a privilege to report on legal proceedings, even if the story

 contains defamatory material, so long as the account is fair and substantially accurate. Under

 Virginia’s fair report privilege, “[a] publisher is immune from liability for articles that accurately

 describe or summarize the contents of an official statement or report.” Ramey v. Kingsport Publ’g

 Corp., 905 F. Supp. 355, 358 (W.D. Va. 1995) (privilege “applies to press accounts of such official

 proceedings as court records”). In particular, publishers may not be held liable for reporting the

 contents of government records even if it turns out that “the record is incorrect or if [the record]

 contains falsehoods.” Spirito v. Peninsula Airport Comm’n, 350 F. Supp. 3d 471, 485 (E.D. Va.

 2018); see also Alexandria Gazette, 93 S.E.2d at 279 (“incorrectness of the record” does not

 destroy privilege). And a report need not extensively explain every part of the government record

 for the privilege to apply, so long as its summary is substantially accurate. Spirito, 350 F. Supp.

 3d at 487; see also Alexandria Gazette, 93 S.E.2d at 281-82 (privilege applies even if “news Article

 was not exactly correct,” where it “constituted no substantial departure from” government record).

 To the extent a showing of actual malice could defeat the privilege, Plaintiff would be required to

 plausibly plead that Defendants knew or had reckless disregard for whether their description and

 summary of the Sanctions Proceeding was accurate.7 See Chapin, 993 F.2d at 1098; Rushford v.



 was summarized in his response to the emergency motion in the Sanctions Proceeding and reported
 on in the Articles.
        7
           While there is still some debate as to whether actual malice can defeat the fair report
 privilege, the Virginia Supreme Court never having addressed the issue, a number of Virginia
 courts have adopted the modern view that actual malice is irrelevant and the privilege absolute,


                                                  16
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 17 of 28                       PageID #: 242




 New Yorker Magazine, Inc., 846 F.2d 249 (4th Cir. 1988) (applying Virginia law); Reuber, 925

 F.2d at 714 (“[T]he privilege makes it more difficult for a reviewing court to conclude that a news

 report on government functions was published in reckless disregard of the truth.”).

        The fair report privilege exists to enable the press to fulfill its role “to inform citizens of

 what the government is doing.” Reuber v. Food Chem. News, 925 F.2d 703, 712 (4th Cir. 1991).

 “In return for frequent and timely reports on governmental activity, defamation law has

 traditionally stopped short of imposing extensive investigatory requirements on a news

 organization reporting on a governmental activity or document.” Id. Without the privilege, the

 media would be discouraged from reporting “regularly on government operations so that citizens

 can monitor them.” Id.; see also Ditton v. Legal Times, 947 F. Supp. 227, 230 (E.D. Va. 1996)

 (“The availability of the privilege encourages the media to disseminate official records—whether

 verbatim or in fair summaries—without fear of liability for any false, defamatory material that

 they might contain.”) (citation omitted), aff’d, 129 F.3d 116, 1997 WL 693044 (4th Cir. Oct. 29,

 1997) (per curiam) (unpublished table decision).

        Because of this public policy underlying the privilege, a news organization is “entitled to

 dismissal” on a Rule 12(b)(6) motion if it is clear from a comparison of the government record to

 the challenged reporting that the privilege applies, Spirito, 350 F. Supp. 3d at 485-88. This allows

 the news organization to avoid incurring “further litigation costs, lest similar defamation claims

 have a chilling effect on government reporting.” Spirito, 350 F. Supp. 3d at 488-89 (granting




 see Bateman Litwin N.V. v. Swain, 2009 WL 10688302, at *7 (E.D. Va. Mar. 18, 2009), and some
 Virginia courts have squarely held that it does not, Vaile v. Willick, 2008 WL 2754975, at *7 (W.D.
 Va. July 14, 2008) (“The publication of public records to which everyone has a right of access is
 absolutely privileged in Virginia.”). Here, the applicability of the actual malice standard makes
 no difference because Mr. Van Deelen has not plausibly pled that Defendants published the
 Articles with actual malice. See infra 20-22.


                                                  17
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 18 of 28                       PageID #: 243




 media defendants’ motion to dismiss on ground of fair report privilege); see also, e.g., Chapin,

 993 F.2d at 1097-99 (affirming Rule 12(b)(6) dismissal on fair report ground, among others).

 Virginia courts routinely grant pre-answer motions to dismiss libel actions on the basis of the fair

 report privilege.8

        Here, applying the fair report privilege is a straightforward exercise. Bloomberg Industry

 Group’s Articles lie at the very heart of the fair report privilege—straightforward recountings of a

 filed motion, a response in opposition, and a court decision. See Ex. F (comparing each challenged

 statement to the court records on which Bloomberg Industry Group and Gill relied). The Sanctions

 Proceeding is exactly the sort of judicial proceeding to which the privilege attaches. Rushford,

 846 F.2d at 254-55; Alexandria Gazette, 93 S.E.2d at 279. The Court need only compare the

 Articles with the proceedings they reported on to conclude that the Articles are substantially

 accurate accounts. See, e.g., Elder v. Tronc Inc., 18 WL 3233135, at *2-3 (D. Conn. July 2, 2018)

 (“[T]he Court can conclude whether the publications at issue were substantially accurate based

 upon comparison of the articles with the underlying judicial decision.”). The Court may undertake

 this inquiry now, upon a motion to dismiss, because the only materials outside the pleadings




        8
           A court may apply the privilege as a matter of law when “the facts are not in dispute and
 reasonable people could not differ [as to] whether or not the publication constitutes a substantial
 departure from the public record . . . .” Rush v. Worrell Enters., Inc., 1990 WL 751410, at *3 (Va.
 Cir. Ct. Sept. 10, 1990); see also Alexandria Gazette, 93 S.E.2d at 281-82 (finding that “[t]he facts
 upon which the claim of privilege is based and the question of its abuse are so free from dispute
 as to require that it be held, as a matter of law, that the publication was privileged, and there was
 no abuse of the privilege.”). Courts thus routinely dismiss libel actions for failure to state a claim
 where the publication falls within the fair report privilege. E.g., Spirito, 350 F. Supp. 3d at 488;
 Chapin, 993 F.2d at 1097-99 (affirming Rule 12(b)(6) dismissal on fair report ground, among
 others); see also Tacopina v. O’Keeffe, 2015 WL 5178405, at *6-7 (S.D.N.Y. Sept. 4, 2015), aff’d,
 645 F. App’x 7 (2d Cir. 2016); Wilkow 2000 WL 631344; Lee v. TMZ Prods., Inc., 710 F. App’x
 551, 560-61 (3d Cir. 2017); Hargrave v. Washington Post, 2009 WL 1312513, at *1 (D.D.C. May
 12, 2009), aff’d, 365 F. App’x 224 (D.C. Cir. 2010).


                                                  18
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 19 of 28                       PageID #: 244




 required to determine whether the privilege applies are judicial records of which this Court may

 take judicial notice. See supra notes 3 & 8; Ex. F.

        The privilege requires dismissal of the Amended Complaint because the Articles in suit are

 substantially accurate reports of the Sanctions Proceeding. Indeed, the Amended Complaint

 openly concedes that at least some of the statements in the Articles are accurate accounts of

 allegations made in court proceedings. Am. Compl. ¶ 18 (“defendants changed, edited and cut and

 pasted parts of the [sanctions] motion”). That should end the matter.

        Nonetheless, even beyond Plaintiff’s admissions, it is evident that the Articles accurately

 recounted McDermott’ allegations that Mr. Van Deelen engaged in “threats” and “vulgarity.” See

 Exs. A & F. “[A] newspaper article is, by its very nature, a condensed report of events,” and

 Bloomberg Industry Group’s Articles are protected fair reports so long as they were “not

 misleading,” and “composed and phrased in good faith under the exigencies of a publication

 deadline.” Holy Spirit Ass’n for Unification of World Christianity v. N.Y. Times Co., 49 N.Y.2d

 63, 67-68 (1979). Each article in suit attributes allegations to the judicial records, quoting from

 them and accurately summarizing McDermott’s claims that Mr. Van Deelen “can be heard calling

 Chief Judge David R. Jones a ‘son of a bitch’ on an audio transcript”; “made vulgar remarks inside

 and out of the courtroom and appeared at the home of a former company director, rattling his

 wife.” Exs. A & F. Plaintiff complains that the Articles defamed him by stating that he has a

 history of sanctioned conduct, but again, the statements he points to are directly attributed to court

 papers: “But Van Deelen has a history of abusive and sanctionable behavior, McDermott said.

 During a 2006 case in the Western District of Missouri, he interrupted and argued with the judge,

 ‘made flippant and disrespectful remarks,’ and even fabricated evidence to support his claims,

 according to the company’s motion.” Exs. A & F.




                                                  19
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 20 of 28                        PageID #: 245




        The fact that Mr. Van Deelen believes that allegations leveled against him in open judicial

 proceedings are false or unsubstantiated has no bearing on the press’s right to report, without fear

 of liability, on what is said and done in the public courts. Indeed, the fair report privilege

 immunizes publication of information contained in official government records, such as court files,

 even if the information in those records turns out to be incorrect, provided that the publication

 fairly summarizes the gist or sting of the record. See, e.g., Alexandria Gazette, 93 S.E.2d at 279;

 Reuber, 925 F.2d at 712. The point of the privilege is that it applies regardless of whether the

 plaintiff alleges that something said about him in the proceeding was false and defamatory.

 Otherwise, journalists could not report about official proceedings because they routinely contain

 defamatory statements. Nevertheless, the Articles prominently include Mr. Van Deelen’s denials:

 in the sub-headline to the March 18 article (“Shareholder denies all accusations”); in a detailed

 recounting of Mr. Van Deelen’s response in opposition to the emergency motion (“He didn’t refer

 to the judge in any vulgar or disrespectful manner, and urged the court to listen to the audio

 transcript from the hearing.”; “He acknowledged speaking with the company officer’s wife outside

 their home, but he was at all times polite”); and again in the March 25 article (“Van Deelen denied

 the accusation in a March 18 filing.”). See Exs. A-B, F.

        Plaintiff’s theory appears to be that even if the Articles were fair and accurate reports of

 judicial records from the Sanctions Proceeding, he can deny Defendants the protection of the

 privilege by alleging that Bloomberg Industry Group and Gill should have investigated the truth

 of the claims asserted in McDermott’s emergency motion and Judge Jones’s order, and that its

 failure to do so amounted to actual malice. See Am. Compl. ¶¶ 21, 23, 30, 35, 40, 43. But, “the

 failure to investigate, standing alone, does not give rise to a conclusion that the defendants acted

 with actual malice[; r]ather, the plaintiff must plead facts giving rise to a reasonable inference that




                                                   20
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 21 of 28                     PageID #: 246




 the defendants acted to intentionally avoid learning the truth.” Michel, 816 F.3d at 704. See also

 Hatfill v. N.Y. Times Co., 532 F.3d 312, 317 (4th Cir. 2008) (“The standard requires that the

 defendant have a ‘subjective awareness of probable falsity’ of the publication.”) (quoting Gertz v.

 Robert Welch, Inc., 418 U.S. 323, 334 n.6 (1974)); St. Amant v. Thompson, 390 U.S. 727, 731

 (1968); Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 688 (1989) (“As a result,

 failure to investigate before publishing, even when a reasonably prudent person would have done

 so, is not sufficient to establish reckless disregard.”).

         Even if such a showing could constitute actual malice and defeat the privilege (and it

 cannot), Mr. Van Deelen has failed to plead sufficient facts to make a plausible showing that

 Bloomberg Industry Group or Gill had any reason to doubt the information that they relied on,

 much less that they “in fact entertained serious doubts” or knew the information was false. See

 Mayfield v. NASCAR, Inc., 674 F.3d 369, 377-78 (4th Cir. 2012) (quoting St. Amant, 390 U.S. at

 731).   The Amended Complaint alleges only that “defendants published their articles with

 recklessness, reckless disregard for the truth and with prior information regarding their falsity.”

 Am. Compl. ¶¶ 30, 35. “A formulaic recitation of the elements of a cause of action will not do.”

 Mayfield, 674 F.3d at 377-78 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see

 also, e.g., Greer v. Petersburg Bureau of Police, 2017 WL 1427246, at *4 (E.D. Va. Apr. 19,

 2017) (dismissing defamation claim and noting that, “[w]hile the Complaint makes conclusory

 statements that Defendants acted with malice, its factual allegations are insufficient to raise

 plaintiff’s right to relief above the speculative level”).   Indeed, the Articles can hardly be

 considered reckless where the court overseeing the Sanctions Proceeding affirmed McDermott’s

 allegations that Mr. Van Deelen indeed referred to the presiding judge as a “son of a bitch,” found

 his affidavit to the contrary “false” and of “little weight,” imposed sanctions to limit his




                                                    21
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 22 of 28                          PageID #: 247




 interactions with counsel and the court, and referred the matter to the U.S. Marshal and U.S.

 Attorney. See Exs. E & F. And, as noted above, that is simply not how the fair report privilege

 works. Instead, a defendant’s alleged knowledge of falsity is irrelevant to whether the privilege

 applies because the privilege exists even if the reporter of defamatory statements made in court

 believes or knows them to be false; the privilege is abused only if the report fails the test of fairness

 and accuracy. Spirito, 350 F. Supp. 3d at 485-88.

         Accordingly, it is clear that the Articles are protected by the fair report privilege, and Mr.

 Van Deelen’s defamation claims must be dismissed.

         C.      Plaintiff Fails to State a Claim for False Light

         Neither Virginia nor Texas recognizes the tort of false light, see WJLA–TV v. Levin, 564

 S.E.2d 383, 395 n.5 (Va. 2002); Cane v. Hearst Corp., 878 S.W.2d 577, 578-79 (Tex. 1994);

 Doggett v. Travis Law Firm, P.C., 555 S.W.3d 127, 130 n.2 (Tex. App.—Houston [1st Dist.] 2018,

 pet. denied). Even if Alabama law applied—which it does not because it has no nexus to this

 case—Plaintiff’s false light claim must be dismissed. To be subject to liability for the tort of false

 light invasion of privacy under Alabama law, a defendant must have “knowledge of or act[ ] in

 reckless disregard as to the falsity of the publicized matter and the false light in which the other

 would be placed.” Ex parte Bole, 103 So. 3d 40, 52 (Ala. 2012) (citations and internal quotation

 marks omitted). Because, as discussed above, Mr. Van Deelen does not plausibly allege that

 Bloomberg Industry Group or Gill acted recklessly when they published the Articles, each is

 entitled to dismissal of Plaintiff’s false light invasion of privacy claim. See Smith v. Huntsville

 Times, Co., 888 So. 2d 492, 496 n.1 (Ala. 2004) (explaining that the “same standard applies to all

 of [plaintiff's] claims, regardless of whether they are stated as ‘defamation’ or ‘false light invasion

 of privacy’”); Lovingood v. Discovery Commc’ns, Inc., 275 F. Supp. 3d 1301, 1314 (N.D. Ala.




                                                    22
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 23 of 28                         PageID #: 248




 2017), aff’d, 800 F. App’x 840 (11th Cir. 2020), cert. denied, --- S. Ct. ---, 2020 WL 2621839

 (May 26, 2020).

        D.      Plaintiff Fails to State a Claim for Negligence

        Mr. Van Deelen adds a negligence claim to his Amended Complaint, evidently in an

 attempt to circumvent the high bar presented by the actual malice standard. To state a claim for

 negligence, a plaintiff must allege the existence of a legal duty, a breach of the duty, and proximate

 causation resulting in damage. Atrium Unit Owners Ass’n v. King, 266 Va. 288, 293, 585 S.E.2d

 545, 548 (2003). Although Mr. Van Deelen claims that Defendants “owed a duty to the plaintiff

 to investigate the McDermott motion in order to determine its veracity,” Am. Compl. ¶ 43, he fails

 to identify any legal authority that could support such a duty. Moreover, it is apparent that Mr.

 Van Deelen is attempting to duplicate his defamation claims under the guise of a negligence action.

 See Jackson v. Michalski, 2011 WL 3679143, at *16 (W.D. Va. Aug. 22, 2011) (dismissing

 duplicative negligence claim under Virginia law). Courts routinely dismiss negligence cases on

 these grounds—and so should the Court here. Jackson v. US Steel Corp., 763 F. App’x 805, 808

 (11th Cir. 2019) (negligence claims preempted by defamation claims where plaintiff “bases his

 negligence claims on the defendants’ … duty not to defame” him); Southbark, Inc. v. Mobile Cty.

 Comm’n, 974 F. Supp. 2d 1372, 1386 (S.D. Ala. 2013) (dismissing “duplicative” negligence claim

 where plaintiff also pled claim for defamation).9 Even if the negligence claim were not dismissed


        9
          See also, e.g., Olney v. Town of Barrington, 180 A.D.3d 1364, 1365–66, 118 N.Y.S.3d
 898, 901 (2020) (a “‘defamation cause of action is not transformed into one for negligence merely
 by casting it as [such],’” and in circumstances “‘in which plaintiff alleges an injury to his reputation
 as a result of statements made or contributed to by defendants, plaintiff is relegated to whatever
 remedy he might have under the law of defamation and cannot recover under principles of
 negligence’”) (quoting Colon v. City of Rochester, 307 A.D.2d 742, 744, 762 N.Y.S.2d 749, 753
 (4th Dep’t 2003), appeal dismissed and lv. denied 100 N.Y.2d 628, 769 N.Y.S.2d 192, 801 N.E.2d
 412 (2003)); Berrio v. City of New York, 2017 WL 118024, at *6 (S.D.N.Y. Jan. 10, 2017) (courts
 “routinely dismiss New York common law negligence claims where they seek damages for harm
 to reputation or damages flowing from that harm”); Tipping v. Martin, 2015 WL 5999666, at *9


                                                   23
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 24 of 28                       PageID #: 249




 because it is duplicative of Plaintiff’s libel claims, the Court should dismiss Plaintiff’s negligence

 claim because the Articles complained of would still be privileged fair reports, which privilege

 cannot be lost by a showing of negligence. See supra at 16-22..

         In any event, the face of the Articles demonstrates the absence of negligence. Both Articles

 took pains to provide balanced reports, including summaries of Mr. Van Deelen’s opposition to

 the Sanctions Proceeding. See Ex. A ¶¶ 4-7, Ex. B. ¶¶ 5-6; see also Ex. F. As the Amended

 Complaint acknowledges, Defendants’ efforts included contacting Plaintiff before publication.

 See Am. Compl. ¶¶ 20, 21, 30, 35, 40. See Compuware Corp. v Moody’s Inv’rs Servs., Inc., 371

 F. Supp. 2d 898, 903 (E.D. Mich. 2005) (call for comment before publication “far exceed[s] the

 requirements of a reasonable publisher or journalist”), aff’d, 499 F.3d 520 (6th Cir. 2007). On

 their face, the Articles thus demonstrate that Defendants were notnegligent, given that the Articles

 reported truthfully the contents of judicial records submitted in the Sanctions Proceeding, but also

 provided Plaintiff’s side of the story.

         E.      The Virginia Immunity Statute Independently Bar’s Plaintiff’s Defamation
                 And False Light Claims

         Mr. Van Deelen’s defamation claims (and his false light claim as well) fail for a separate

 and independent reason: Section 8.01–223.2 of the Virginia Code provides immunity to

 individuals exercising their right to speak on matters of public concern. That statute provides, in

 relevant part, that

                 [a] person shall be immune from civil liability for … a claim of
                 tortious interference with an existing contract or a business or
                 contractual expectancy, or a claim of defamation based solely on
                 statements … regarding matters of public concern that would be


 (N.D. Tex. Oct. 14, 2015) (plaintiff’s allegation that defendant “breached his legal duty to exercise
 the degree of care that a reasonably careful person would use to avoid harm to others under similar
 circumstances when he ‘defamed Plaintiff’” “amounts to simply re-labeling her defamation …
 claim[] as negligence claims, which Texas courts do not permit”).


                                                  24
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 25 of 28                          PageID #: 250




                 protected under the First Amendment to the United States
                 Constitution made by that person that are communicated to a third
                 party.

 Va. Code Ann. § 8.01–-223.2(A) (2017). The statute further provides that it “shall not apply to

 any statements made with actual or constructive knowledge that they are false or with reckless

 disregard for whether they are false.” Id. It also allows for an award of reasonable attorney fees

 and costs to “[a]ny person who has a suit against him dismissed pursuant to the immunity.” Va.

 Code Ann. § 8.01–223.2(B). The statute reflects the Virginia legislature’s strong support for free

 speech on matters of public concern.

         Here, all the statements Plaintiff challenges clearly relate to “matters of public concern,”

 in particular public judicial proceedings. See Doe v. Pittsylvania Cty., 844 F. Supp. 2d 724, 727

 (W.D. Va. 2012) (noting “the public’s legitimate interest in knowing all the facts and events

 surrounding court proceedings”) (citations and internal quotation marks omitted); see also Cox

 Broad. Corp. v. Cohn, 420 U.S. 469, 492 (1975) (“The commission of crime, prosecutions

 resulting from it, and judicial proceedings arising from the prosecutions . . . are without question

 events of legitimate public concern.”).

         Defendants are thus immune from liability unless Mr. Van Deelen has alleged facts that, if

 proven, would establish that statements published by Defendants were “made with actual or

 constructive knowledge that they are false or with reckless disregard for whether they are false.”

 Va. Code Ann. § 8.01–223.2(A). By its terms, the statute thus requires Mr. Van Deelen to plead

 “actual malice.” Compare id. with N.Y. Times Co. v. Sullivan, 376 U.S. 254, 280 (1964) (defining

 “actual malice” as “knowledge that [the publication] was false or with reckless disregard of

 whether it was false or not”). As noted supra, to properly plead actual malice and survive a motion

 to dismiss, a plaintiff must plead “factual allegations” sufficient “to raise a right to relief above the




                                                    25
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 26 of 28                      PageID #: 251




 speculative level”; “conclusory allegation[s]” or a “mere recitation of the legal standard” are not

 sufficient. Mayfield, 674 F.3d at 377-78.

        As discussed supra, the Amended Complaint contains mere generic recitals of the elements

 of actual malice, see, e.g., Am. Compl. ¶¶ 30, 35, and conclusory assertions that Defendants knew

 that the statements were false. Id. But Mr. Van Deelen fails to plausibly allege that Defendants

 had any reason to doubt the veracity of anything that was actually published in either article in

 suit—especially in light of the court’s order confirming McDermott’s allegations that Mr. Van

 Deelen referred to the judge as a “son of a bitch” and granting the bankruptcy court movants certain

 relief. Mr. Van Deelen’s actual malice allegations are thus conclusory and insufficient, and do not

 pass muster under Iqbal and Twombly: They “amount to little more than ‘[t]hreadbare recitals of

 the elements of a cause of action, supported by mere conclusory statements,’ which are insufficient

 to support a cause of action.” Michel, 816 F.3d at 704 (quoting Iqbal, 556 U.S. at 678)

 (disregarding allegations that defendants were “reckless” in publishing article).           Equally

 importantly, the Articles repeat Mr. Van Deelen’s denials as to each of the allegations asserted by

 McDermott’s emergency motion. See Exs. A-B, F.

        Because Van Deelen cannot plausibly allege that the Articles were published with actual

 malice, Defendants are immune from the defamation and tortious inference claims under the

 Virginia statute. The claims should be dismissed, and Defendants should be awarded their

 reasonable attorneys’ fees and costs pursuant to Va. Code Ann. § 8.01–223.2(B).

                                      RELIEF REQUESTED

        Wherefore, Defendants respectfully request that the Court enter an order granting their

 Motion to Dismiss the Amended Complaint in its entirety and with prejudice, pursuant to Rule

 12(b)(6), for failure to state a claim upon which relief can be granted, and granting such further

 relief , including attorneys’ fees and costs, as the Court deems just and proper.


                                                  26
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 27 of 28                  PageID #: 252




       This 20th day of July, 2020.

                                      Respectfully submitted,


                                      J. Marshall Gardner
                                      Richard J. Davis
                                      MAYNARD COOPER & GALE, PC
                                      11 North Water Street, Suite 24290
                                      Mobile, AL 36602-5024
                                      Telephone: (251) 432-0001
                                      Facsimile: (251) 432-0007
                                      mgardner@maynardcooper.com
                                      rdavis@maynardcooper.com

                                      /s/ Lisa B. Zycherman
                                      Laura R. Handman (appearing pro hac vice)
                                      Lisa B. Zycherman (appearing pro hac vice)
                                      DAVIS WRIGHT TREMAINE LLP
                                      1919 Pennsylvania Avenue, NW, Suite 800
                                      Washington, DC 20006
                                      Ph: 202-973-4200; Fax: 202-973-4499
                                      laurahandman@dwt.com
                                      lisazycherman@dwt.com

                                      Counsel for Defendants Bloomberg L.P. and Daniel Gill




                                               27
Case 1:20-cv-00239-TFM-B Document 18 Filed 07/20/20 Page 28 of 28                        PageID #: 253




                                  CERTIFICATE OF SERVICE

         I hereby certify that I have, this 20th day of July, 2020, electronically filed the foregoing
 document with the Clerk of the Court using the CM/ECF system, which will forward a copy
 thereof to all attorneys of record. By agreement of the parties, a copy is also being served via
 email on the Plaintiff.


                                        /s/ Lisa B. Zycherman
                                        Lisa B. Zycherman (appearing pro hac vice)
